Dismissed and Memorandum Opinion filed July 2, 2019.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-18-01003-CV

                         MATT TAHMASEBI, Appellant

                                        V.
                          ELISA TAHMASEBI, Appellee

                      On Appeal from the 328th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 15-DCV-222811

                           MEMORANDUM OPINION

      This is an appeal from a judgment signed October 19, 2018. The clerk’s record
was filed December 10, 2018. The reporter’s record was filed December 17, 2018.
No brief was filed.

      On May 15, 2019, this court issued an order stating that unless appellant filed
a brief on or before June 17, 2019, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2